Citation Nr: 9923477	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
surgical repair of pectus excavatum.  



REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined new and material evidence had not been submitted 
to reopen the previously denied claim of entitlement to 
service connection for surgical repair of pectus excavatum.  
In the statement of the case issued in March 1996, the RO 
reopened the claim and adjudicated the appellant's claim on a 
de novo basis.  The Board does not have jurisdiction to 
consider the merits of a finally disallowed claim unless it 
determines that new and material evidence has been submitted.  
The Board must make a determination on this question 
independent of any determinations made by the RO.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  


FINDINGS OF FACT

1.  In April 1992, the RO denied service connection for 
postoperative pectus excavatum.  The veteran did not submit a 
timely notice of disagreement.

2.  The evidence received since the RO's April 1992 rating is 
so significant that it must be considered to fairly decide 
the merits of the claim.  

3.  Pectus excavatum clearly and unmistakably pre-existed 
service.

4.  There is no competent evidence that the pre-existing 
pectus excavatum underwent a permanent increase in disability 
during service.



CONCLUSIONS OF LAW

1.  The April 1992 RO decision, which denied entitlement to 
service connection for postoperative pectus excavatum is 
final, but new and material evidence has been received to 
reopen that claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998).

2.  The claim for service connection for surgical repair of 
pectus excavatum is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was denied for postoperative pectus 
excavatum in an unappealed rating decision dated in April 
1992.  The RO determined that pectus excavatum was a 
developmental abnormality that existed prior to service.  
Pectus excavatum was not considered a disability under law 
for which compensation could be paid without evidence of 
service aggravation, and that surgery that was performed 
during service was for correction of the pre-existing 
condition and there was no evidence of advancement of the 
condition during service. 

The evidence of record at the time of the RO's April 1992 
rating decision is as follows:

The veteran's service medical records show that in February 
1990, he was hospitalized for pneumonia with parapneumonia 
effusion requiring chest tube drainage.  He was again 
hospitalized for treatment of left lower lobe pneumonia from 
February to April 1990.

In May 1990, it was reported that the veteran had moderate to 
severe pectus excavatum.  It was noted that during the 
veteran's hospitalization in February 1990, he had been 
advised that he might want to have his chest wall 
cosmetically repaired.  The veteran had, reportedly decided 
to pursue this option, and a service department facility had 
agreed to take the veteran for the surgical repair.

In September 1990, it was reported that the veteran had noted 
a depressed sternal bone since birth.  The veteran had 
reportedly noted no changes in the physical features of his 
condition.  He also reported no chest or other pain.  The 
following day it was noted that the veteran had a history of 
asymptomatic pectus excavatum.  On examination of the chest 
wall, a large excavatum was noted.  The veteran was to 
undergo surgical repair.  

In September 1991, it was reported that the veteran had been 
experiencing increasing pain from the placement of a metal 
rib.  The provisional diagnosis was pectus excavatum with 
retained hardware.  An X-ray examination showed a pectus 
excavatum deformity, and retained hardware, which was thought 
to be related to previous surgery.  The veteran was 
hospitalized in October and November 1991, for removal of a 
strut that had been placed for repair of the pectus 
excavatum.  The veteran had reportedly experienced increased 
symptoms of pain on exercise over the last two months.  The 
strut was reportedly removed without complications.  
Following return from leave and reevaluation, the veteran was 
released to duty with no further follow-up except as the need 
may develop.  

In a claim for benefits received in January 1992, the veteran 
reported that the muscles of his chest were cut during an 
operation for pectus excavatum, and that he experienced a lot 
of pain as a result of this surgery.

In its April 1992, rating decision the RO granted service 
connection for residuals of pneumonia with thoracostomy.

The evidence of record since the RO's April 1992 rating 
decision is as follows:

Additional service medical records include the report of 
surgery performed for repair of the pectus excavatum in 
September 1990.  The report shows that the pectoralis and 
rectus abdominis musculature was dissected, and an Adkins 
strut was inserted.  Three Jackson-Pratt drains were 
installed.  The veteran remained hospitalized from October to 
November 1990.  The hospital report for this period, shows 
that the veteran's pectus excavatum first came to medical 
attention in February 1990 during treatment for pneumonia, 
when it was recommended that he undergo surgical repair of 
the pectus excavatum.  During hospitalization the drains were 
removed.  When placed on convalescent leave in October 1990, 
his wounds were reportedly healed and he had no complaints.  
The discharge diagnosis was pectus excavatum.

Records from a National Guard unit show that on examination 
in June 1992, the veteran was found to have a normal chest, 
but to also have a pectus excavatum.  He was also noted to 
have surgical scars.

Records from St. Mary Corwin Regional Medical Center, dated 
in August 1992 and July 1993, show treatment principally for 
conditions not currently at issue.  On physical examinations 
there were no reported findings referable to pectus 
excavatum.

The veteran was accorded a VA examination February 1995.  At 
that time, he reported that he had arthritis in the right 
costochondral joint.  He also reported that he had a pectus 
excavatum that was treated surgically.  He reported that when 
the sternum was sewed together it was not done properly, so 
that when he moves it seems that the right costochondral 
joint moves with noticeable pain in that area.  On 
examination, chest measurement on inspiration was 40 inches 
and on expiration 39 inches.  The diagnoses were history of 
pneumonia, and status post thoracostomy; pectus excavatum 
treated surgically, with residuals of well healed scars, 
normal pulmonary functions.  An X-ray examination was 
interpreted as showing findings compatible with pectus 
excavatum.

The veteran was accorded a personal hearing in February 1996.  
He testified that prior to service he had experienced no 
respiratory or lung problems.  He testified that he 
contracted pneumonia in February 1990 which required 
hospitalization and chest tube placement to resolve.  He 
testified that the attending physician informed him that he 
should have corrective surgery for his pectus excavatum or 
his lung problems would reoccur.  The veteran testified that 
the surgery was not cosmetic in nature, and that he was 
reluctant to agree, but his physician convinced him that he 
should undergo the surgical procedure.  He reported that he 
has a dull pain in the right pectoral area, particularly with 
exertion.  

Analysis

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally denied claim, the VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The provisions of 38 C.F.R. § 3.303(c) (1998) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. 82-
90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 
1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

New and Material Evidence

The new evidence received since the last final denial of 
service connection in April 1992, includes the report of the 
surgery performed during service for repair of pectus 
excavatum, and the first evidence of that condition 
subsequent to service.  The Board finds that this evidence 
creates a more complete picture as to the claim for service 
connection, and is so significant that it must be considered 
in order to fairly adjudicate the claim.  Therefore, the 
Board finds that new and material evidence has been submitted 
to reopen the claim.

Well Grounded Claim

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  A well-grounded claim generally requires (1) 
medical evidence (diagnosis) of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between an in-service 
injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of a well-grounded claim 
set forth in Caluza).

Where the determinative issue involves medical causation, 
competent medical evidence is required for the claim to be 
well grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994).

In addition to the presumption of soundness contained in 38 
U.S.C.A. § 1111, discussed above, and 38 U.S.C.A. § 1153, 
containing the general provisions referable to pre-existing 
disability and aggravation, the Secretary has implemented 
these statutes with 38 C.F.R. § 3.306, which provides:
	
(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.
	
(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1998).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Court has recently held that in order for a claim for 
service connection for a pre-existing condition to be well 
grounded, there must generally be competent medical evidence 
that the condition underwent a permanent increase in severity 
during service.  Maxson v. West, No. 97-1683 (U.S. Vet. App. 
July 6, 1999).

In this case, the veteran's examination for entrance into 
service is not of record, and the service medical records 
relate that pectus excavatum first came to medical attention 
in February 1990, more than one and a half years after the 
veteran entered service.  Therefore the presumption of 
soundness is for application.  The record shows that the 
veteran had observed a chest depression throughout his life.  
He would be competent to observe the depression.  Medical 
professionals have diagnosed the lifelong chest depression as 
pectus excavatum.  There is no evidence to contradict this 
history.  Thus all of the evidence is to the effect that the 
veteran's pectus excavatum pre-existed service.  The Board 
concludes therefore that the presumption of soundness is 
rebutted by clear and convincing evidence.

For purposes of the Caluza test, there is competent evidence 
of pectus excavatum in service.  This evidence is in the form 
of the findings contained in the service medical records.  
There is also competent evidence of pectus excavatum 
following service.  This evidence is in the form of the 
findings on the examination for National Guard service, and 
the findings on the VA X-ray examination in February 1995.

The remaining question is whether there is competent evidence 
of aggravation of the preexisting condition in service.  The 
veteran has asserted that the surgery performed for pectus 
excavatum during service was performed to prevent recurrence 
of pneumonia and that he currently has residuals of that 
surgery.  However, these are essentially opinions as to 
medical causation or diagnosis, and do not constitute 
competent evidence on the question of aggravation.  The 
veteran's report that he was told that the surgery was for 
the prevention of pneumonia constitutes medical hearsay.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Even if the 
surgery were performed so that the veteran would not re-
experience pneumonia, such surgery would still have been 
ameliorative in nature, and would not of itself constitute 
evidence of aggravation.

The medical evidence shows that the pectus excavatum was 
asymptomatic prior to the surgery in service.  The undisputed 
evidence is that the surgery was performed to repair the pre-
existing condition.  The record shows that the veteran did 
experience an episode of pain following the initial surgery, 
however, this was alleviated by additional surgery later in 
service.  The episode of pain does not constitute evidence of 
aggravation since it was temporary, and a permanent increase 
in disability would be necessary to show aggravation.

The post-service medical evidence shows that the pectus 
excavatum was found to be asymptomatic on the February 1995, 
VA examination.  There is no other medical evidence that the 
pectus excavatum underwent a permanent increase in severity 
in service.  The Board notes that the veteran notes that the 
veteran has been found to have asymptomatic surgical scars, 
but such scars do not constitute evidence of an increase in 
the severity of the disability, or otherwise constitute 
additional disability for which service connection could be 
granted.  Chelte v. Brown, 10 Vet. App. 268 (1997); 38 C.F.R. 
§ 3.306(b)(1).

In the absence of any competent evidence that the pectus 
excavatum underwent a permanent increase in severity during 
service, the Board concludes that the claim for service 
connection is not well grounded and must be denied.




ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the surgical repair of pectus excavatum is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

